                                                                               JS-6


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                            UNITED STATES DISTRICT COURT

11
                           CENTRAL DISTRICT OF CALIFORNIA

12
     UNIVERSAL DYEING & PRINTING,                    Case Number: 2:17-cv-07854-PA-KS
13   INC.,                                           Hon. Percy Anderson Presiding
14                                                   ORDER ON STIPULATION TO
     Plaintiff,
15                                                   DISMISS ACTION WITH
                                                     PREJUDICE
16   v.

17   LIBERTY APPAREL COMPANY, INC.,
18   et al.,

19   Defendants.
20

21

22

23

24

25

26

27

28                                               1

                  [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION WITH PREJUDICE
 1                                  [PROPOSED] ORDER:
 2         FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 3   ORDERED:
 4         1.     The entire action is hereby dismissed with prejudice; and
 5         2.     Plaintiff and Defendants will each bear their respective costs and
 6                attorneys’ fees as incurred against one another in connection with this
 7                action.
 8

 9
           SO STIPULATED.

10

11

12   Date: October 9, 2018                  By:
13
                                                      HON. PERCY ANDERSON
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                2

                [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION WITH PREJUDICE
